Exhibit 99.3 August 1, 2011 Bezeq The Israel Telecommunication Corporation Limited Quarterly Report for the Period ending June 30, 2011 · Update of Chapter A (Description of Company Operations) of the Periodic Report for 2010 · Directors' Report on the State of the Company's Affairs for the period ended June 30, 2011 · Interim Consolidated Financial Statements as at June 30, 2011 The information contained in this quarterly report constitutes a translation of the quarterly report published by the Company.The Hebrew version was submitted by the Company to the relevant authorities pursuant to Israeli law, and represents the binding version andthe only one having legal effect.This translation was prepared for convenience purposes only. A -1 UPDATE OF CHAPTER A (DESCRIPTION OF COMPANY OPERATIONS)1 OF THE PERIODIC REPORT FOR 2010 (THE “PERIODIC REPORT”) OF "BEZEQ" – THE ISRAEL TELECOMMUNICATIONS CORPORATION LIMITED (THE “COMPANY”) 1. Description of general development of the Bezeq Group's business Section 1.1 – Bezeq Group activities and business development Section1.1.1 – General Following are details of the current holdings in the Company including the fully diluted holdings, assuming exercise of all the options allotted to the Group’s employees and managers at June 30, 2011 and July 31, 2011 (the calculation is, inter alia, subsequent to the acquisition of Company shares by B Communications as described in the update to Section 1.3.1): Shareholders Percentage of holdings At June 30, 2011 At July 31, Fully diluted at July 31, 20112 B Communications (through B Tikshoret) 31.23% 31.18% 30.16% The public 68.67% 68.82% 69.84% Section 1.3 – Investments in equity and share transactions On June 1, 2011 the Company published a shelf prospectus for the issuance of shares, debentures, convertible debentures, stock options, debenture options and marketable securities, in the scope and according to the terms set out in the shelf offering memorandums, insofar as these will be issued by the Company in the future ("the Shelf Prospectus").Subsequently, on June 22, 2011, the Company published an amendment to the shelf prospectus in which various changes were made to the conditions of the debentures and the deed of trust.On this subject, see also the Company's reports from June 1, 2011 and June 22, 2011 that include (respectively) the shelf prospectus and the amendment to the shelf prospectus. On June 29, 2011, the Company published a shelf offering memorandum in which context debentures (Series 6-8) were offered to the public.Concerning this memorandum and the issue of the said debentures, see the update to Section 2.13. Section 1.3.1 – Transactions in Bezeq shares On March 10, 2011 the Company's controlling shareholder, B Communications, acquired (through B Tikshoret) 15,072,168 of Bezeq's shares at a transaction rate of NIS 10.055 per share so that immediately after this acquisition, the balance of its holdings rose to 829,283,713 Company shares and its holdings in the Company rose to 30.84% (29.62% in full dilution). On March 14, 2011 the Company's controlling shareholder, B Communications, acquired (through B Tikshoret) 14,590,000 of Bezeq's outstanding shares at a transaction rate of NIS 10.1716 per share so that immediately after this acquisition, the balance of its holdings increased to 843,873,713 Company shares and its holdings in the Company rose to 31.37% (30.14% in full dilution). 1 The update is pursuant to Article 39A of the Securities Regulations (Periodic and Immediate Reports, 5730-1970), and includes material changes or innovations that have occurred in the corporation in any matter which must be described in the periodic report. The update relates to the Company's periodic report for the year 2010 and relates to the section numbers in Chapter A (Description of Company Operations) in the said periodic report. 2 The calculation of full dilution assumes that all the allotted options will be exercised into shares. In view of the mechanism of net exercise of stock appreciation rights in the plan for managers and senior employees of the Group from November 2007 and the employee stock option plan (2010), this assumption is theoretical only, since in practice, under the terms of the plan and according to the outlines, offerees who exercise the options will not be allocated the full number of shares underlying them, but only the number of shares that reflects the amount of the financial benefit embodied in the options. A - 2 Section 1.4 - Distribution of dividends Section 1.4.2 – Distribution of dividends On April 13, 2011, the general meeting of the Company's shareholders (further to a recommendation of the board of directors from March 7, 2011) approved the distribution of a cash dividend to the Company's shareholders in the total sum of NIS 1,163 million, which on the determining date for the distribution (May 4, 2011) represented NIS 0.4305716 per share and 43.05716% of the Company's issued and paid-up capital. The dividend was paid on May 19, 2011 (together with the special dividend, as described in the update to section 1.4.3). The outstanding, distributable profits at the reporting date are NIS 992 million. On August 1, 2011, the Company's board of directors resolved to recommend to the general meeting of the Company's shareholders (convened for September 7, 2011) to distribute a cash dividend of NIS 992 million to the shareholders.The effective date for the distribution is September 18, 2011 and the payment date is October 5, 2011. The second portion of the special distribution, in the amount of NIS 500 million, will be distributed together with this cash dividend (insofar as it is approved), as specified in the update to section 1.4.3, and the distribution dates for the current dividend (the Effective Date, Ex-date, and the payment date) will be relevant for this portion as well. Section 1.4.3 – Distribution that does not pass the profit test On March 31, 2011 the Tel Aviv District Court approved a distribution which does not pass the profit test, in a total amount of NIS 3 billion which will be distributed to the Company's shareholders in six equal semi-annual payments from 2011 until 2013. Pursuant thereto, on May 19, 2011 the first portion of this distribution was distributed in a total amount of NIS 500 million (which on the record date for the distribution (May 4, 2011) represented NIS 0.1851125 per share and 18.51125% of its issued and paid-up capital), together with the distribution of the regular dividend as described in the update to section 1.4.2.The second portion of this distribution, in the amount of NIS 500 million, is expected to be distributed together with the current dividend, as specified in the update to Section 1.4.2. The Company recorded a liability in its financial statements at March 31, 2011 for the whole sum of the distribution (NIS 3 billion). On July 3, 2011, a bearer of a Company debenture (Series 5) applied to the court to instruct the Company to submit an up-to-date opinion and to allow responses to be submitted in view of the revised opinion, including the filing of objections, and this given that in the applicant's opinion circumstances have changed that justify a re-examination of the Company's solvency: an immediate raising of debt by the Company in the amount of NIS 3 billion (instead of from 2011-2013, pursuant to the assumption in the economic opinion that was attached to the Company's request), and a change in Midroog's rating outlook for the Company to negative.On July 10, 2011, the Company filed its response to the application stating that the application should be rejected as circumstances have not changed as alleged by the applicant and/or that justify a re-examination of the resolution pertaining to the write-down of capital and due to the fact that this resolution is final and absolute. On July 25, 2011, pursuant to the court's ruling, the Company received a response to the application and the Company's response from the ISA, in which context the ISA did not discuss the subject of the application – whether or not circumstances had changed since the date of the court ruling.Nevertheless, the ISA is of the opinion that should there be a significant deterioration of the Company's financial position between the date of giving the obligation and receiving approval for the distribution, and the payment date of the dividend, the Company's board of directors would be well advised to reassess the Company's compliance with the distribution tests, and if there are insufficient distributable profits, it should re-apply for the court's approval, unless the court ruling prescribes instructions that also take into account future changes in the Company's circumstances.A hearing was set for this case on September 19, 2011. A - 3 Section 1.5 – Financial information regarding the Group's areas of operation Section 1.5.4 – Principal results and operational data A. Bezeq Fixed-Line (the Company’s activity as domestic operator) (NIS millions unless stated otherwise) Q2 2011 Q1 2011 Q4 2010 Q3 2010 Q2 2010 Q1 2010 Revenues Operating profit Depreciation and amortization EBITDA Net profit Cash flow from current operations Payments for investment in property, plant & equipment and intangible assets Proceeds from sale of property, plant & equipment 48 43 48 26 15 Free cash flow (1) Number of active subscriber lines at end of period (in thousands) (2) Average monthly revenue per line (NIS) (ARPL) (3) 78 80 83 83 81 80 No. of outgoing minutes (in millions) No. of incoming minutes (in millions) Number of internet subscribers at the end of the period (in thousands) (2) % of subscribers using NGN services out of total Internet subscribers connected to the NGN network 40
